Matter of People ex rel. Green v Saunders (2016 NY Slip Op 08959)





Matter of People ex rel. Green v Saunders


2016 NY Slip Op 08959


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Mazzarelli, J.P., Sweeny, Richter, Manzanet-Daniels, Feinman, JJ.


2580 100072/16 30012/16

[*1]In re The People of the State of New York, ex rel. Russel Green,	Scid Petitioner-Appellant,
vC. Saunders, New York City Department of Corrections, Respondent-Respondent.


Russel Green, appellant pro se.
Cyrus R. Vance, Jr., Distrit Attorney, New York (Grace Vee of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Kevin B. McGrath, J.), entered on or about February 4, 2016, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This appeal challenging the legality of petitioner's preconviction detention is moot, since petitioner is currently incarcerated pursuant to a judgment of conviction (see People ex rel. Macgiollabhui v Schriro, 123 AD3d 633 [1st Dept 2014]), and no exception to the mootness doctrine applies (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK